          Case 1:21-cv-00559-CMH-TCB Document 1 Filed 05/03/21 Page 1 of 11 PageID# 1

Pro Se 15(Rev. 12/16) Complaint for Violation of Civil Rights(Non-Prisoner)                                                   ni cn

                                                                                                                           MAILROOM


                                       United States District Court                                                    MAY 3 2021
                                                                         for the

                                                          Eastern District of Virginia        Q                 CLERK. U.S. DISTRICT COURT
                                                                                                                    ALEXANDRIA. VIRGINIA

                                                                 Alexandria Division


                        MARC J. STOUT,
                      ROBERT B. STOUT,                                             Case No.       \,'b\cvS5\'' CV\V\-TC^
                                                                                                  (to be filled in by the Clerk's Office)

                             PlaiT]tiff(s)
(Write (he full name of each plaintiff who is filing this complaint.
If[he names of all (he plaintiffs cannot fit in the space above,                   Jury Trial: (checkone)                 I Ino
piease write "see attached" in the space and attach an additional
page with (he full list of names.)
                                 -V-


                  DEA AGENT JOHN DOE.
                   DHS AGENT KALENICH,


                            Defendantfs)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with the full list of names. Do not include addresses here.)



                                 COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                         (Non-Prisoner Complaint)


                                                                       NOTICE


    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
   forma pauperis.




                                                                                                                                            Page 1 of 6
Case 1:21-cv-00559-CMH-TCB Document 1 Filed 05/03/21 Page 2 of 11 PageID# 2
Case 1:21-cv-00559-CMH-TCB Document 1 Filed 05/03/21 Page 3 of 11 PageID# 3
Case 1:21-cv-00559-CMH-TCB Document 1 Filed 05/03/21 Page 4 of 11 PageID# 4
Case 1:21-cv-00559-CMH-TCB Document 1 Filed 05/03/21 Page 5 of 11 PageID# 5
Case 1:21-cv-00559-CMH-TCB Document 1 Filed 05/03/21 Page 6 of 11 PageID# 6
Case 1:21-cv-00559-CMH-TCB Document 1 Filed 05/03/21 Page 7 of 11 PageID# 7
Case 1:21-cv-00559-CMH-TCB Document 1 Filed 05/03/21 Page 8 of 11 PageID# 8
Case 1:21-cv-00559-CMH-TCB Document 1 Filed 05/03/21 Page 9 of 11 PageID# 9
Case 1:21-cv-00559-CMH-TCB Document 1 Filed 05/03/21 Page 10 of 11 PageID# 10
Case 1:21-cv-00559-CMH-TCB Document 1 Filed 05/03/21 Page 11 of 11 PageID# 11
